Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the claims recite the limitations of "the minimum distance.”  However, the references in the claim to " the minimum distance” when there is no previous reference in the claim to "a minimum distance” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Regarding claim 3, the claim recites the limitations of “the minimum distance location.”  However, the references in the claim to "the minimum distance location” when there is no previous reference in the claim to "a minimum distance location” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Claims 2, 4-6 are rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer readable non-transitory storage medium that stores a computer program” for executing a vehicle control, wherein the stored computer program appears not be stored on a physical or tangible form because the stored computer program is not executed by one or more computers for such a control.  Thus, the computer-readable non-transitory storage medium is simply provided for retrieving information or displaying, and thus there is no functional relationship between the information and the computer.  Such the claim is considered as a human reader (e.g, a computer for playing music stored on a compact disc) rather than establishing a functional relationship between the information and the computer.  Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claims are not eligible for patent protection and should be rejected under 35 U.S.C. 101.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murayama et a. (herein after “Murayama”) (US 2019/0041652 A1).
Regarding claim 1, Murayama disclosed an automatic driving unit (100) (Figure 1; paragraph 0054), in which the driving plan generator (123) generates a driving plan for the vehicle M, determining at least the following events to be executed in automatic driving: a. running along the same driving lane at a constant speed; b. changing lane at a constant speed; c. merging at a merging point; d. switching from an automatic driving to a manual driving (paragraph 0060).  Murayama further disclosed that the automatic driving unit (100) includes a control unit (140) that is configured to switch the driving mode from the automatic drive to the manual drive at a scheduled end point (paragraph 0064).  When the vehicle M switches from the automatic driving to the manual driving, the interface controller (150) notifies an occupant by displaying a messaging on a display (32) (see at least paragraphs 0011, 0012, and 0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Murayama’s automatic driving unit as discussed herein above for the advantage of giving the driver an alert if the change from a merging to a main lane is not completed, and further handing the vehicle control over so that driver can be able to operate the vehicle for the lane change.
Regarding claim 2, Murayama further disclosed that the vehicle is equipped with a brake device (210) (Figure 1).  Murayama is quite suggesting the automatic control unit (100) controls the brake device (210) so that the speed of the vehicle is reduced.
Regarding claim 5, Murayama further disclosed the limitations of “notifying information indicating that the vehicle is to make a lane change from the merging lane to the main lane by using the notifying device to the driver, after the target merge location has been determined” (see at least paragraph 0060).
Regarding claim 6, Murayama further disclosed the limitations of “determining the minimum distance location based on the location of the end point of the merging lane, the current location of the vehicle and the vehicle status information” (see at least paragraph 0062).
Allowable Subject Matter
It is found that although the Murayama reference is the most relevant prior art of record.  However, none of the descriptions described in Murayama is related to “a processor that is configured to determine a merge completion target location, which is the target where lane change of the vehicle from a merging lane to a main lane is to be completed, between the target merge location and the minimum distance location, and when the vehicle has reached the merge completion target location after the first notification, give a second notification notifying that control of the vehicle may be switched from automatic control to manual control to the driver, by using the notifying device or vehicle control device.”
Uchida (US 2018/0281788 A1) disclosed an automatic drive control device is configured to switch between an automatic driving mode and a manual driving mode.  The device is equipped with a surrounding conditions recognition unit and an information notification unit for notifying the driver of the surrounding conditions recognized by the surrounding conditions recognition unit.  Uchida is not teaching or even suggesting the features of “when the vehicle has not completed the lane change upon reaching the target merge location, give the driver a first notification notifying that control of the vehicle will be switched from automatic control to manual control” as claimed.
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667